Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the continuation filed on 5/6/2021 with a priority date of 5/28/2013.
Applicant’s amendments to claims 21-40 are rejected under 35 USC 103.

Reason for Overcoming 35 USC § 101
Step 2A Prong 2: The claims include the additional elements that amount to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (U.S. 8,788,324); Hereafter: Shetty in view of Grigg et al. (U.S. 2014/0006128 A1; Hereafter: Grigg).
As per Claim 21: Shetty in view of Grigg discloses the following limitations; 
21. (New) A system comprising: 
Shetty discloses one or more memory devices storing software instructions; and one or more processors configured to execute the software instructions to: See, [0055]. Column 10, Line 44-60.
Shetty does not disclose receive, at an incentive provider system, a product identifier from a mobile application associated with a merchant and running on a mobile computing device based on a scan of a product or a product code using an image scanning device on the mobile computing device; 
However, Grigg discloses scanning a product code using the mobile device. See, “As represented by the block 120, the system may also receive a product identifier. For example, in some embodiments, the system receives a product identifier from a data capture device associated with a mobile device associated with the user. In some embodiments, the data capture device may be a camera associated with the mobile phone, where the camera is configured to capture still pictures or motion video of product identifying information. In yet another embodiment, the data capture device may be a scanner or scanning device configured to capture coded information associated with a product (e.g. one dimensional bar code or a two dimensional bar code such as a quick response code (QR code)). In yet still another embodiment, the data capture device may be a device capable of capturing or reading information from a magnetic strip or other magnetic information device. The data capture device may also include one or more devices configured, and/or while using one or more visual recognition algorithms, to capture various forms of product identifiers, including any other visual tags, machine-readable patterns, computer-readable indicia, visual objects, and other data associated with a product. Computer-readable indicia as referred to herein may refer to any computer-readable color, image, pattern, scannable item (2D/3D), and/or the like.” [0064]. See, “As such, the system is configured to present a plurality of offers related to the TV that may include for example, presenting (a) an offer to save 10% by applying for a store credit card…”. [0079]. [See, [0028] for an application running on a mobile device.
Shetty does not disclose transmit, by the incentive provider system, a query to a financial service provider system of a financial service provider, the query comprising information related to a product identifier determined based on the scan and a consumer's identity information; 
However, Grigg  discloses sending information related to the product identifier to the financial service provider. See, “…other embodiments of the invention may involve a bank or other financial institutions or businesses that take the place of, or work in conjunction with, the business merchant to perform one or more of the processes or events described herein.” [0043]. See, “In this way, the system aggregates the one or more products selected by the user during an online shopping experience and sends the information to the merchant's computer system or a computer system associated with a financial institution of the user. In one embodiment, the system also aggregates any offers determined during the user's online shopping experience and appends an aggregate of the one or more offers to the one or more products selected by the user.” [0066]. See, “As represented by the block 170, the system may also transmit acceptance of the offer by the user to at least one of a financial institution of the user or a business merchant associated with the product. In some embodiments, the system transmits the acceptance to the financial institution or business merchant using wireless and/or wireline communications.” [0091]. See. “In some embodiments, the system is configured to provide verification that the user will receive all offers at a point of transaction or checkout. For example, the system is configured to display that the one or more offers are redeemed and applied to the transaction. In some embodiments, the system is configured to provide, at the point of transaction area, verification to the consumer that the one or more offers will successfully be applied to a transaction based at least partially on the one or more products being presented for purchase at the point of transaction area.” [0092]. See,  [0017] for an overview of the complete process.
Shetty discloses receive, by the incentive provider system, from the financial service provider in response to the query, an indication that the consumer does not have a current financial service account associated with the merchant, the financial service account being provided by the financial service provider distinct from the merchant; See, “For example, the reward information section 204 may include a reward for signing up for a preferred payment type, such as a credit card sponsored by the merchant. The reward information section 204 may include a description 206 of the reward, including a total payment price after the reward is applied to a pending transaction. In addition, other rewards may be combined and offered to the customer in the reward information section 204. The reward information section 204 may include a link 208 to another web page that facilitates collecting information from the customer to process the preferred payment type.” [0031]. Column 5, Line 32-38. See, “In another illustrative example, the reward generator 124 may create a reward for signing up for the preferred payment type, such as the merchant credit card. The reward presenter 126 may display the reward in the reward information section 204, which may indicate, for example, that the customer is eligible for a $25 gift card and six months with no interest on the purchase if the customer signs up for the merchant credit card and uses it to complete the pending purchase.” [0039]. Column 7, Line 4-21. See, “The logic operator 424 may determine conditions for displaying the offer. For example, the customer may already have the preferred payment type, such as a merchant credit card. In one instance, the customer may not have the credit card associated with the customer address, and thus the logic operator may present the reward with a message to indicate an updated association with the customer address is necessary to receive the reward. The logic operator 424 may also facilitate providing a message box that displays the outcome of a transaction when the customer receives the reward, such as the final price after a reward is applied, which includes a price reduction.” [0053]. Column 10, Line 22-30. See, “Alternatively, the sign up manager 402, or a portion thereof, may be hosted by a third party, such as a bank offering the preferred payment type associated with the sign-up. The payment application module 426 enables a customer to input information necessary to complete the payment type application, such as the sign-up form 300. The processing engine 428 processes the information collected in the payment application module 426 to determine whether the customer is eligible for the payment type and otherwise facilitate providing the customer with access to the preferred payment type.” [0054]. Column 10, Line 31-43.
Shetty discloses generate, by the incentive provider system, instructions for automatically displaying, in an interface of the mobile application, a user interface element and an invitation to apply for a new financial service account at the financial service provider system, the invitation identifying an incentive and pre-populated with data collected by the incentive provider system; See, “FIG. 3 illustrates an example screen rendering of an e-commerce payment type sign-up form 300 for obtaining customer data for a preferred payment type. Generally speaking, the sign-up form 300 is provided to allow the customer to quickly and easily apply for the preferred payment type, such as a credit card sponsored by the merchant. In some implementations the merchant may provide the sign-up form as a web page on the merchant's website 106. Alternatively, the merchant's website 106 may direct the customer to a third party website via a link, such as the website of a bank that provides the preferred payment type. The sign-up form 300 may include a message pane 302 that provides instructions or messages for the customer (e.g., applicant). In some instances, the message pane 302 may include a message box 304, such as to indicate that the customer has been pre-approved for the requested credit card.” [0041]. Column 7, Line 22-37. See, [0042-0043] for pre-populated information and for the fill in section. Column 7, Line 38-67.
Shetty discloses automatically link, by the incentive provider system, the new financial service account with the mobile application, the linking enabling the consumer to purchase the product using the mobile application and the new financial service account; and See, “The payment data 114 includes data relating to methods of payment accepted by the merchant including the collection of payment options 116. The payment data 114 is accessible, directly or indirectly, by one or more of the servers 110(1)-(N). Each payment option 116, meanwhile, represents the payment type 118. In addition, each of the payment types 118(1)-(P) may have respective payment attributes 120(1), . . . , 120(P) which including information related to the payment type 118, such as associated terms and/or processing costs.” [0034]. Column 6, Line 5-26. See, “If the sign-up is necessary, the customer signs up for the payment type, such as by using the sign-up form 300. If the customer receives the payment type (i.e., is approved), the customer may receive the reward at 512 and use the new payment type to process the payment at 508.” [0061]. Column 12, Line 7-22. See, “For example, the website 106 may present a reward associated with signing up and using the merchant credit card. Subsequent purchases may be encouraged by providing the customer with miles, points, or other tangible or non-tangible units which are redeemable for useful rewards. For example, the customer may obtain points that are distributed proportionally with the sale price of the pending transaction.” [0070]. Column 13, Line 57 to Column 14, Line 9.
Shetty discloses transmit, by the incentive provider system, to the financial service provider system, commands to apply the incentive to a transaction using the new financial service account, responsive to receiving a request initiated to purchase the product using the new financial service account. See, “As discussed above, the customers may complete a purchase by activating the checkout manager 112 on the website 106. The customer 102 may have a reward created by the reward generator 124, which uses information from at least one of the payment data 114 and the customer data 122.” [0028]. Column 5, Line 1-18. See, “If the sign-up is necessary, the customer signs up for the payment type, such as by using the sign-up form 300. If the customer receives the payment type (i.e., is approved), the customer may receive the reward at 512 and use the new payment type to process the payment at 508.” [0061]. Column 12, Line 7-23. See, “In an example, the reward generator 124 may generate a $10 reward as an incentive for a first time customer to sign up for the merchant credit card. The reward is presented to the customer at 604 using one or more of various techniques described in association with 504 above. Thus, the exemplary $10 coupon may be offered to the customer using a message box. At a decision 606, the customer may choose to accept the reward and complete the transaction at 608.” [0064]. Column 12, Line 33-48.

As per Claim 22: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 22. (New) The system of claim 21, wherein the one or more processors are configured to apply the incentive based on a determination that the consumer does not have a current credit account associated with the merchant. See, [0031]. See, [0039]. See, [0053]. See, “Alternatively, the sign up manager 402, or a portion thereof, may be hosted by a third party, such as a bank offering the preferred payment type associated with the sign-up. The payment application module 426 enables a customer to input information necessary to complete the payment type application, such as the sign-up form 300. The processing engine 428 processes the information collected in the payment application module 426 to determine whether the customer is eligible for the payment type and otherwise facilitate providing the customer with access to the preferred payment type.” [0054]. Column 10, Line 29-44.

As per Claim 23: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 23. (New) The system of claim 21, wherein the incentive is a discount for purchasing the product available from the merchant. See, “In embodiments, the rewards may vary based on many factors such as customer information, the elements being purchased, or other factors. In addition, rewards may be anything the merchant provides the customer as an incentive for selecting the preferred payment type. For example, the reward may be a discount on the current purchase, a gift card, points that are redeemable for a future reward, expedited or reduced rate shipping, gift wrapping, no interest for a specified timeframe, or any other reward which may incentivize a customer to select the preferred payment type.” [0036]. Column 6, Line 39-48.

As per Claim 24: Shetty in view of Grigg discloses the following limitations; 
Grigg discloses 24. (New) The system of claim 21, wherein the incentive is a discount for purchasing a second product related to the product available from the merchant.  “In some embodiments, the system is configured to review items inputted into the user's virtual or physical shopping cart and determine additional offers and/or suggestions for the items in the shopping cart. In such embodiments, the system may be configured to suggest an offer for hotdog buns when the user's shopping basket includes hotdogs. In another example, the system is configured to present an additional offer or new offer in lieu of a previous offer that may present a greater benefit to the user based on the one or more products in the user's shopping basket.” [0076].

As per Claim 25: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 25. (New) The system of claim 21, wherein the incentive is determined by the incentive provider system based on incentive criteria. See, “As previously discussed, reward generator 124 generates a reward for one or more payment types provided in the payment data 114. In embodiments, the reward generator 124 may include a cart content module 412 which evaluates the elements in the customer's cart, as determined by the cart manager 408, and assigns a cart content value for the transaction. The reward generator 124 may use the cart content value to determine the reward for one or more preferred payment types. For example, if the customer's cart has high value elements, such as a cart containing an expensive large-screen television and other electronics, the cart content value may be relatively high, and thus trigger a more valuable reward creation by the reward generator 124 as compared to a second cart that contains bargain books and has a low cart content value.” [0049]. Column 9, Line 9-30.

As per Claim 26: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 26. (New) The system of claim 25, wherein determining the incentive includes determining the identity of the consumer and the consumer’s past purchases. See, “The purchase history module 416 may measure the purchased elements associated with the customer to generate the purchase history score. For example, a customer who spends $500 on element purchases each year may receive a higher purchase history score, and thus a better reward, than a customer who has no purchase history or a history of spending $100 per year. The purchase history module 416 may also consider, without limitation, factors such as the profit margin on the elements, range of elements purchased, shipping charges to the customer, coupon usage, or other factors that may make a customer relationship more valuable than a relationship with another customer. Finally, the loyalty score module 418 may calculate a loyalty score, such as by determining a frequency of customer visits to generate a value to assist in generating a reward for the customer. The customer score may be calculated using one or more of the cart content value, the customer credit score, the purchase history score, or the loyalty score.” [0051]. Column 9, Line 47-64.

As per Claim 27: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 27. (New) The system of claim 25, wherein the incentive criteria includes determining a credit worthiness of the consumer. See, “The payment method module 414 may track the payment history of the customer and create a customer credit score, or the like, to determine the risk associated with the providing the reward to the customer. For example, the payment method module 414 may generate a low customer credit score for a customer associated with a check having insufficient funds. In other embodiments, the payment method module 414 may be in communication with a third party to obtain the customer credit score, or other information, that may indicate a customer's ability and/or likelihood of fulfilling a payment obligation.” [0050]. Column 9, Line 31-46.

As per Claim 28: Shetty in view of Grigg discloses the following limitations; 
28. (New) A computer-implemented method comprising:
Shetty does not disclose receiving, at an incentive provider system, a product identifier from a mobile application associated with a merchant and running on a mobile computing device based on a scan of a product or a product code using an image scanning device on the mobile computing device; 
However, Grigg discloses scanning a product code using the mobile device. See, [0064]. See, [0079]. [See, [0028] for an application running on a mobile device.
Shetty does not disclose transmitting, by the incentive provider system, a query to a financial service provider system of a financial service provider, the query comprising information related to a product identifier determined based on the scan and a consumer’s identity information; 
However, Grigg  discloses sending information related to the product identifier to the financial service provider. See, [0043]. See, [0066]. See, [0091]. See. [0092]. See,  [0017] for an overview of the complete process.
Shetty discloses receiving, by the incentive provider system, from the financial service provider in response to the query, an indication that the consumer does not have a current financial service account associated with the merchant, the financial service account being provided by the financial service provider distinct from the merchant; See,  Column 5, Line 32-38. See, Column 7, Line 4-21. See, Column 10, Line 22-30. See, Column 10, Line 31-43.
Shetty discloses generating, by the incentive provider system, instructions for automatically displaying, in an interface of the mobile application, a user interface element and an invitation to apply for a new financial service account at the financial service provider system, the invitation identifying an incentive and pre-populated with data collected by the incentive provider system; See, Column 7, Line 22-37. See, [Column 7, Line 38-67.for pre-populated information and for the fill in section. 
Shetty discloses automatically linking, by the incentive provider system, the new financial service account with the mobile application, the linking enabling the consumer to purchase the product using the mobile application and the new financial service account; and See, Column 6, Line 5-26.See, Column 12, Line 7-22. See, Column 13, Line 57 to Column 14, Line 9.
Shetty discloses transmitting, by the incentive provider system, to the financial service provider system, commands to apply the incentive to a transaction using the new financial service account, responsive to receiving a request initiated to purchase the product using the new financial service account. See, Column 5, Line 1-18. See, Column 12, Line 7-23. See, Column 12, Line 33-48.

As per Claim 29: Shetty in view of Grigg discloses the following limitations; 
29. (New) The method of claim 28, wherein applying the incentive includes:
Shetty discloses receiving, from the consumer, an application for the new financial service account; and determining that the consumer does not have a current financial service account associated with the merchant. See, Column 5, Line 32-38. See, Column 7, Line 4-21. See, Column 10, Line 22-30. See, Column 10, Line 29-44.

As per Claim 30: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 30. (New) The method of claim 28, wherein the incentive is a discount for purchasing the product available from the merchant. See, Column 6, Line 39-48.

As per Claim 31: Shetty in view of Grigg discloses the following limitations; 
Grigg discloses 31. | (New) The method of claim 28, wherein the incentive is a discount for purchasing a related second product, the related second product being related to the product available from the merchant. See,  [0076].

As per Claim 32: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 32. (New) The method of claim 28, wherein the incentive is determined by the incentive provider system based on incentive criteria. See, Column 9, Line 9-30.

As per Claim 33: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 33. (New) The method of claim 32, wherein determining the incentive includes determining the identity of the consumer and the consumer’s past purchases. Column 9, Line 47-64.

As per Claim 34: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 34. (New) The method of claim 32, wherein the incentive criteria includes determining a credit worthiness of the consumer. Column 9, Line 31-46.

As per Claim 36: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 35. (New) A non-transitory computer readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising: See, Column 10, Line 44-60.
Shetty does not disclose receiving, at an incentive provider system, a product identifier from a mobile application associated with a merchant and running on a mobile computing device based on a scan of a product or a product code using an image scanning device on the mobile computing device; 
However, Grigg discloses scanning a product code using the mobile device. See, [0064]. See, [0079]. [See, [0028] for an application running on a mobile device.
Shetty does not disclose transmitting, by the incentive provider system, a query to a financial service provider system of a financial service provider, the query comprising information related to a product identifier determined based on the scan and a consumer’s identity information; 
However, Grigg  discloses sending information related to the product identifier to the financial service provider. See, [0043]. See, [0066]. See, [0091]. See. [0092]. See,  [0017] for an overview of the complete process.
Shetty discloses receiving, by the incentive provider system, from the financial service provider in response to the query, an indication that the consumer does not have a current financial service account associated with the merchant, the financial service account being provided by the financial service provider distinct from the merchant; See,  Column 5, Line 32-38. See, Column 7, Line 4-21. See, Column 10, Line 22-30. See, Column 10, Line 31-43.
Shetty discloses generating, by the incentive provider system, instructions for automatically displaying, in an interface of the mobile application, a user interface element and an invitation to apply for a new financial service account at the financial service provider system, the invitation identifying an incentive and pre-populated with data collected by the incentive provider system; See, Column 7, Line 22-37. See, [Column 7, Line 38-67.for pre-populated information and for the fill in section.
Shetty discloses automatically linking, by the incentive provider system, the new financial service account with the mobile application, the linking enabling the consumer to purchase the product using the mobile application and the new financial service account; and See, Column 6, Line 5-26.See, Column 12, Line 7-22. See, Column 13, Line 57 to Column 14, Line 9.
Shetty discloses transmitting, by the incentive provider system, to the financial service provider system, commands to apply the incentive to a transaction using the new financial service account, responsive to receiving a request initiated to purchase the product using the new financial service account. See, Column 5, Line 1-18. See, Column 12, Line 7-23. See, Column 12, Line 33-48.

As per Claim 36: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 36. (New) The non-transitory computer readable medium of claim 35, wherein applying the incentive includes: accepting, from the consumer, an application for the new financial service account; and determining that the consumer does not have a current financial service account associated with the merchant. See, Column 5, Line 32-38. See, Column 7, Line 4-21. See, Column 10, Line 22-30. See, Column 10, Line 29-44.

As per Claim 37: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 37. | (New) The non-transitory computer readable medium of claim 35, wherein the incentive is a discount for purchasing the product available from the merchant. See, Column 6, Line 39-48.

As per Claim 38: Shetty in view of Grigg discloses the following limitations; 
Grigg discloses 38. (New) The non-transitory computer readable medium of claim 35, wherein the incentive is a discount for purchasing a related second product, the related second product being related to the product available from the merchant. See,  [0076].

As per Claim 39: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 39. (New) The non-transitory computer readable medium of claim 35, wherein the incentive is determined by the incentive provider system based on incentive criteria. See, Column 9, Line 9-30.


As per Claim 40: Shetty in view of Grigg discloses the following limitations; 
Shetty discloses 40. (New) The non-transitory computer readable medium of claim 39, wherein determining the incentive includes determining the identity of the consumer and the consumer’s past purchases. Column 9, Line 47-6



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blackhurst et al. US 2011/0191173 discloses scanning identifiers and offers for open new credit cards. Rose et al. US 2015/0161723 discloses a determination of whether the customer is an on-line client of the financial institution, a verification of customer-provided information with a pre-existing client identification profile for the customer, a determination of whether the customer is a sole proprietorship, a determination of the customer's credit score using a set of predetermined criteria, and presenting a set of account options based at least in part on the verification of the customer-provided information and the customer's credit score
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688